 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6   ______________________________________
                                           )
 7   DAVID JONATHAN THOMAS,                )
                                           )
 8                Plaintiff,               )
                                           )                        3:13-cv-00508-RCJ-CBC
                                           )
 9         vs.
                                           )                                 ORDER
                                           )
10   JAMES COX et al.,                     )
                                           )
11                Defendants.              )
                                           )
12

13          Presently before this Court is the Plaintiff’s Motion for Reconsideration (ECF No. 134).

14   The Plaintiff moves this Court to reconsider its prior Order (ECF No. 133). A Court may grant

15   relief from a prior order when there is:

16          (1) mistake, inadvertence, surprise, or excusable neglect;
            (2) newly discovered evidence that, with reasonable diligence, could not have been
17          discovered in time to move for a new trial under Rule 59(b);
            (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
18          misconduct by an opposing party;
            (4) the judgment is void;
19          (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
            judgment that has been reversed or vacated; or applying it prospectively is no longer
20          equitable; or
            (6) any other reason that justifies relief.
21   ///

22   Fed. R. Civ. P. 60(b). However, the Plaintiff cites to none of these accepted bases, indeed, he has

23   not presented any argument that could not have been made before. Motions for reconsider are

24   disfavored by the courts and are not the place for parties to relitigate arguments that were already

                                                    1 of 2
 1   before a court. See Northwest Acceptance Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 925–26

 2   (9th Cir. 1988). Accordingly, this motion is denied.

 3                                           CONCLUSION

 4          IT IS HEREBY ORDERED that the Plaintiff Motion for Reconsideration (ECF No. 134)

 5   is DENIED.

 6          IT IS SO ORDERED.

 7              21stday
     Dated this 3rd  dayof of
                           MayMay, 2019.
                                2019.

 8
                                                  _____________________________________
 9                                                          ROBERT C. JONES
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2 of 2
